First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 3-13, 15 and 17-22 are pending in the present application. The instant claims are rejected as indicated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-13, 15 and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 17/055,602 and 17/077,857 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims of the cited copending applications recite compositions comprising compounds such as: 

    PNG
    media_image1.png
    175
    454
    media_image1.png
    Greyscale
or method of suppressing adenoid cystic carcinoma (ACC) utilizing said compositions (see for example, instant claims 8 and 9; ‘602, claim 23; ‘857, claims 2 and 3).  The instant claims differ from the reference claims by reciting a limited genus, i.e., compounds wherein A as defined by the reference claims is phenyl; proliferative disease (‘602) is limited to ACC which comprises a Notch-activating genetic alteration and/or composition (‘857) “comprising a CDK 4/6 inhibitor, sorafenib, regorafenib, Venclexta, Vorinostat, or a combination thereof”.  However, (i) the claims of both sets of reference claims define A as phenyl; (ii) ‘602, claim 15 recites “a Notch-activating mutation”, see also paragraph [0017] and ‘802 sets forth the use of the claimed composition in treating ACC with NOTCH activating mutation, see paragraphs [00124] and [00192]-[00197] and (iii) the present specification sets forth the addition of CDK inhibitors as recited by ‘857 (see for example, paragraphs [00105] and [00110]).  Therefore, the instant claims are rendered anticipated/obvious by the claims of the cited references.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The rejection of claim 16 under 35 USC 112, first paragraph, scope of enablement is made moot by the cancellation of the instant claim.

The rejection of claims 1, 3-13, 15 and 17-22 under 35 USC 112, first 
paragraph, scope of enablement is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claim 16 under 35 USC 103 over Gavai et al., (US 9,273,075) in view Qu et al. (Mol. Cell. Biochem., 2016), Ding et al. (Oncology Reports, 2010) and Oakley et al. (Cancer Rex., 2016) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 3-13, 15 and 17-22 under 35 USC 103 over Gavai et al., (US 9,273,075) in view Qu et al. (Mol. Cell. Biochem., 2016), Ding et al. (Oncology Reports, 2010) and Oakley et al. (Cancer Rex., 2016) is withdrawn.
Claim(s) 1, 3-13, 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gavai et al. (US 9,273,075) in view of Ferrarotto et al. (J. of Clin. Oncology, 2017) and Xie et al. (Mini Oral Abstracts, 2017).
Gavai et al. (075) teaches

    PNG
    media_image1.png
    175
    454
    media_image1.png
    Greyscale
are known inhibitors of Notch pathway and useful as anti-cancer agents (see col. 2, lines 4-48; col. 20, lines 6- 12); 
a method of treating cancer, such as, cancers dependent upon Notch activation, utilizing compounds of formula (I):

    PNG
    media_image2.png
    161
    230
    media_image2.png
    Greyscale
such as: 
    PNG
    media_image3.png
    277
    217
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    262
    222
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    211
    219
    media_image5.png
    Greyscale
, etc., which are Notch inhibitors (see the entire article, especially Abstract; col. 1, lines col. 1, lines 12-19; col. 3, line 9 - col. 4, line 29; Biological Assays; Examples 1-7); and
the amounts of compounds administered and dosage regiment depends on a variety of factors, such as, age, weight, sex, medical condition, severity of the disease, etc. and exemplifies a daily dose of 0.001 to 100 mg/kg (see col. 19, lines 36-48).  In essence, Gavai is teaching the determination of the doses of compound useful would be within the level of skill of the ordinary artisan in the art.
The claimed invention differs from Gavai ‘075 by reciting treatment of adenoid cystic carcinoma (ACC) tumor “wherein said tumor comprises a Notch-activating genetic alteration”.
However, the art teaches the use of Notch inhibitors for treating ACC with Notch mutations.  For example, both Ferrarotto et al. 2017 and Xie et al., 2017 demonstrated antitumor activity of Notch1 inhibitor, brontictuzumab, in ACC with Notch1 activating genetic mutations, including in the PEST domain (see each in its entirety; Ferrarotto et al., especially page 353, last paragraph; page 356, last paragraph; page 359, last paragraph; Xie et al., Result). 
Based on the teaching in the art as evidenced by Ferrarotto et al. 2017 and Xie et al., 2017, the use of the compounds of Gavai ‘075 in treating adenoid cystic carcinoma with Notch activating mutations is rendered prima facie obvious. 

Other Matters
Applicant’s argument that Gavai et al. relates to its inhibition of wild-type Notch 
and may not reflect its inhibition of mutant Notch and would not reflect its higher efficacy 
in inhibiting mutant Notch is noted.  According to applicant, the skilled artisan would not expect a GSI such as the claimed compounds to specifically be effective on Notch-activated ACC rather than Notch WT ACC.
The examiner disagrees.  The reference teaches the compounds are Notch inhibitors and, the skilled artisan in the art would have the reasonable expectation that the compounds would effective in treating a disease, caused by increased activation of Notch receptor, including a tumor that comprises a Notch-activating genetic alteration.  It would require only routine experimentation in said tumor to verify said effect.  As shown by Ferrarotto et al., 2017 and Xie et al., 2017, Notch inhibitors are useful in treating tumor growth caused by activating mutation.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628